Order, Supreme Court, New York County, entered May 6, 1977, unanimously affirmed, without costs and without disbursements. This is a proceeding to compel compliance with a nonjudicial subpoena duces tecum, where the New York City Housing Authority seeks to terminate the tenancy of the petitioner on the basis of nondesirability because of complaints of other tenants. The petitioner sought information in depth from the files of the New York City Housing Authority with respect to four people in the project. At this stage, when it cannot be determined who the witnesses or what the evidence will be, the files of the New York City Housing Authority should not be invaded. The proper procedure will be an application to the New York Housing Authority’s hearing officer, in which relevant and material records are sought with respect to those that may testify, and which records will be described with reasonable particularity. This subpoena is premature and too broad. Concur—Kupferman, J. P., Evans, Lane and Lynch, JJ.